Citation Nr: 0837549	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-10 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran testified at a hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.  

This issue was remanded by the Board in January 2008.  


FINDING OF FACT

Bilateral knee disorder was not manifest in service or within 
one year of separation and is not attributable to service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in January 2004.  Although the letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements in 
March 2006, prior to the issuance of a statement of the case 
(SOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Factual Background

Service medical records show that bilateral knee pain was 
noted in July 1981.  Patella femoral syndrome was diagnosed, 
left greater than right.  X-rays were negative.  Full range 
of motion was noted and there was negative swelling or 
trauma.  The veteran was placed on temporary profile.  No 
running on paved surfaces and squatting was advised.  In a 
December 1986 examination, the veteran's lower extremities 
were reported normal.  At separation in May 1992, the 
veteran's lower extremities were reported normal and she 
denied tricked or locked knee.  

In a March 2004 VA compensation and pension examination, the 
veteran reported problems with her knee while on active duty 
in 1984.  She reported that most of her knee pain was due to 
service.  She also reported that she reported her knee 
problems to physicians while in service and that she was 
diagnosed with pinched nerve on her knees but has not 
received specific treatment since then.  The veteran reported 
that she experiences severe pain that usually last for about 
15 to 20 minutes and is relieved by the use of a knee brace.  
She denied stiffness, swelling, redness, fatigue and lack of 
endurance.  It was noted that activities and conditions such 
as kneeling, squatting or prolonged walking worsened her 
pain.  

Examination showed that the right knee had no swelling or 
redness but mild tenderness to deep palpation on lateral 
motion of the right knee patella.  Flexion was noted as 
normal and without pain.  No crepitus with flexion was noted.  
Extension was to 0 degrees with no pain.  The examiner noted 
that there was no functional impairment due the veteran's 
right knee condition.  Examination showed that the left knee 
had no swelling or effusion.  Flexion was noted as normal and 
without pain, and there was no crepitus with flexion.  
Extension was to 0 degrees with no pain or discomfort.  
McMurray sign was negative.  The examiner noted that there 
was no functional impairment due the veteran's left knee 
condition.  Bilateral knee mild patellar tendinitis was 
diagnosed.  

The veteran was afforded a VA compensation and pension 
examination in April 2008.  During this examination, the 
veteran reported episodes of constant sharp pain, moderate to 
severe in intensity involving the medial and lateral aspects 
of both knees.  She reported episodes of flare ups of sharp 
pain, severe in intensity also involving the medial and 
lateral aspects of both knees precipitated by going up and 
down stairs and alleviated by medications.  There was no 
reported swelling, warmth or redness but there was 
fatigability and lack of endurance in both knees.  The 
veteran reported that her right knee gives way anteriorly 
when walking.  It was noted that prior x-rays of the knees 
noted no abnormalities in both knees.  

Examination of both knees showed no swelling or erythema.  
There was mild tenderness along the infrapatellar region.  
Flexion was to 140 degrees with mild pain elicited at 140 
degrees.  Extension was to 0 degrees.  Both knees were shown 
to be stable.  It was noted that x-rays of January 2007 
showed mild narrowing of the medial joint spaces bilaterally.  
X-rays of April 2008 showed no significant arthritis 
appreciated.  There was slight narrowing of the medial knee 
upon standing similar to the prior and no joint effusion or 
foreign body was visible.  An impression was given of slight 
narrowing of the medial knee joint bilaterally, unchanged 
without significant changes of arthritis.  The veteran was 
diagnosed with bilateral infrapatellar tendinitis.  The April 
2008 VA examiner opined that the mild bilateral infrapatellar 
tendinitis is less likely than not secondary to service or 
related to service.  The examiner noted that there was no 
documentation of bilateral knee tendinitis in service and no 
documentation of trauma during service.  The examiner noted 
that it is more likely than not associated with morbid 
obesity.  The examiner noted that the tendinitis is secondary 
to overuse and increased stress on the soft tissues and knee 
joints which are more likely related to increased weight.  


        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

					Analysis 

The veteran seeks service connection for a bilateral knee 
disorder.  After review of the record, the Board finds 
against the veteran's claim.  

Although the evidence shows a bilateral knee disability, 
there is little persuasive evidence linking the veteran's 
current disability with service.  Service medical records 
show that bilateral knee pain was noted in July 1981 and 
patella femoral syndrome was diagnosed.  However, x-rays were 
negative and no trauma was noted.  The veteran's lower 
extremities were reported normal in December 1986 and at 
separation in May 1992.  Also, the veteran denied tricked or 
locked knee at separation.  The veteran was diagnosed with 
bilateral infrapatellar tendinitis in the April 2008 VA 
compensation and pension examination.  The VA examiner opined 
that the mild bilateral infrapatellar tendinitis is less 
likely than not secondary to service or related to service.  
The examiner noted that there was no documentation of 
bilateral knee tendinitis in service and no documentation of 
trauma during service.  The examiner noted that it is more 
likely than not associated with morbid obesity.  The examiner 
also noted that the tendinitis is secondary to overuse and 
increased stress on the soft tissues and knee joints which 
are more likely related to increased weight.  

Although the veteran attributes her bilateral knee disability 
to service, the April 2008 VA examiner opined that the mild 
bilateral infrapatellar tendinitis is less likely than not 
secondary to service or related to service.  The examiner 
noted that there was no documentation of bilateral knee 
tendinitis in service and no documentation of trauma during 
service.  The Board has placed probative value on the opinion 
proffered by the VA examiner.  The VA examiner's opinion is 
based on review of the veteran's service medical records, 
which includes review of the in service diagnosis of patella 
femoral syndrome and the lack of trauma noted in service.  
The VA opinion is consistent with the December 1986 
examination and May 1992 separation examination that reported 
the lower extremities as normal.  It is also consistent with 
the veteran's denial of tricked or locked knee at separation.  

To the extent that the veteran asserts that her bilateral 
knee disability is attributable to service, there is a 
remarkable lack of corrobative evidence.  The veteran 
complained of knee pain in 1981 and patella femoral syndrome 
was diagnosed.  However, this appears to be a single notation 
as no other reports of knee problems were reported in service 
from 1981 until separation in 1992.  There is no evidence of 
arthritis within one year of separation from service.  In 
fact, the records show the earliest mention of knee problems 
is in 2003 in the veteran's claim for compensation, which is 
more than 10 years after separation.  Although the veteran 
has reported bilateral knee problems since service, when she 
filed the original claim for compensation in February 2001, 
she did not seek a claim for a bilateral knee disability at 
that time.  This silence when otherwise affirmatively 
speaking constitutes negative evidence.  

In this case, assertions of continuity are not credible.  The 
Board is not holding that corroboration is required.  The 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find her assertions to be less 
credible than the normal contemporaneous records at 
separation, her denial of pertinent complaints at separation 
and her failure to address the knees when first filing a 
claim for benefits.  While the evidence of record shows that 
the veteran has a bilateral knee disability and there is some 
evidence of knee pain in service, the Boards finds that the 
more probative evidence shows that the veteran's current 
bilateral knee disability was not manifest during service or 
for many years thereafter and that continuity of 
symptomatology is not shown; rather, the record contradicts 
the veteran's assertions that she has had continuing knee 
problems since service, and such assertions are not credible.  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a bilateral knee disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Service connection for a bilateral knee disorder is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


